

116 HRES 784 IH: Condemning and censuring Nancy D'Alessandro Pelosi, Representative of California's 12th Congressional District.
U.S. House of Representatives
2020-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 784IN THE HOUSE OF REPRESENTATIVESJanuary 9, 2020Mr. Byrne (for himself, Mr. Duncan, Mr. Bishop of North Carolina, Mr. Fulcher, Mr. Weber of Texas, Mr. Smith of Missouri, and Mr. Mooney of West Virginia) submitted the following resolution; which was referred to the Committee on EthicsRESOLUTIONCondemning and censuring Nancy D'Alessandro Pelosi, Representative of California's 12th
			 Congressional District.
	
 Whereas the power of impeachment is divided under article I, section 2, clause 5 and article I, section 3, clause 6 of the Constitution into two parts with the House having the sole Power of Impeachment and the Senate having the sole Power to try impeachments;
 Whereas on December 18, 2019, the House of Representatives agreed to two articles of impeachment against Donald John Trump, President of the United States, for high crimes and misdemeanors;
 Whereas historical precedent of the House indicates that following adoption of such articles, the House should forthwith name managers to prosecute the House’s case before the Senate and notify the Senate of such appointments;
 Whereas failure to name managers and inform the Senate of their appointment impedes the Senate from proceeding with its constitutional duty to try an impeachment under its rules;
 Whereas the sole role of the House in an impeachment trial of the Senate is to present evidence in the manner prescribed by the rules of the Senate;
 Whereas Representative Nancy D’Alessandro Pelosi in her capacity as Speaker of the House is preventing the House from naming managers in an attempt to extort concessions from the Senate on the conduct of the impeachment trial against President Donald John Trump;
 Whereas this attempt by Representative Nancy D’Alessandro Pelosi to establish a quid pro quo where the House performs a necessary function in the impeachment process in exchange for the Senate agreeing to demands with respect to the impeachment trial is an impermissible attempt to invade the Constitutionally delegated authority of the Senate;
 Whereas leveraging the powers of the House in this matter by indefinitely preventing the trial of Donald John Trump or by attempting to slant the trial in a manner favorable to the proponents of impeachment and removal threatens to deny Donald John Trump his constitutionally protected right of due process and the opportunity to defend himself; and
 Whereas the actions of Representative Nancy D’Alessandro Pelosi represent an abuse of power and bring dishonor and discredit to the House of Representatives: Now, therefore, be it
	
 That— (1)the House of Representatives censures and condemns Representative Nancy D’Alessandro Pelosi for abuse of power with respect to the impeachment of Donald John Trump, President of the United States;
 (2)Representative Nancy D’Alessandro Pelosi will forthwith present herself in the well of the House for the pronouncement of censure; and
 (3)Representative Nancy D’Alessandro Pelosi will be censured with the public reading of this resolution by the Speaker.
			